Citation Nr: 0108576	
Decision Date: 03/23/01    Archive Date: 03/29/01

DOCKET NO.  00-05 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to special monthly pension by reason of need 
for aid and attendance of another person or by reason of 
being housebound due to disability.

2.  Competency to handle disbursement of funds.


ATTORNEY FOR THE BOARD

Daniel R. McGarry


INTRODUCTION

The veteran had active service from August 1944 to December 
1945 and from August 1950 to September 1957.

The instant appeal arose from a December 1999 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO), in San Juan, the Commonwealth of Puerto Rico, which 
denied a claim for special monthly pension and which found 
that the veteran was competent.


FINDINGS OF FACT

1.  The veteran, who was born in June 1924, is in receipt of 
pension based on permanent and total disability.

2.  The veteran has the following nonservice-connected 
disabilities:  bilateral excision of eye cataracts with 
intraocular lens implant, status post-operative right eye 
retina detachment with loss of vision; rated 30 percent 
disabling; arterial hypertension, rated 30 percent disabling; 
degenerative joint disease of the spine, rated 10 percent 
disabling; cognitive disorder not otherwise specified and 
histrionic personality, rated 10 percent disabling; and left 
groin prostatic hypertrophy, rated 0 percent disabling.  His 
combined disability rating is 60 percent.

3.  The veteran does not have a disability rated at or 
ratable as 100 percent disabling.

4.  The veteran is not totally blind or near totally blind.

5.  The veteran is not a patient in a nursing home.

6.  The veteran is not bedridden nor housebound.

7.  The veteran's disabilities do not prevent him from 
dressing or undressing himself, keeping himself ordinarily 
clean and presentable, feeding himself, attending to wants of 
nature, or protecting himself from the hazards or dangers 
incident to his daily environment.

8.  The veteran does not lack the mental capacity to contract 
or manage his affairs.


CONCLUSIONS OF LAW

1.  The criteria for special monthly pension based on the 
need for regular aid and attendance of another person or on 
being housebound are not met.  Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 
38 U.S.C.A. §§ 1502, 1521 (West 1991); 38 C.F.R. §§ 3.351, 
3.352(a) (2000).

2.  The veteran is not mentally incompetent.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. § 3.353 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The new law applies to all claims, as 
here, filed before the date of the law's enactment, and not 
yet finally adjudicated as of that date.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7(a), 114 
Stat. 2096, 2099-2100 (2000).  The new law contains revised 
notice provisions, and additional requirements pertaining to 
the VA's duty to assist.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096 (2000) 
(to be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
and 5107).

As an initial matter, it is the conclusion of the Board of 
Veterans' Appeals (Board) that the new law has no impact on 
the issues in this case.  This is true because the VA has 
already fulfilled the notice and duty to assist requirements 
of the Veterans Claims Assistance Act.  All relevant facts 
have been properly developed to the extent possible.  The 
record includes service medical records, VA treatment 
records, VA examination reports, and written statements 
prepared by the appellant.  The appellant has not made the VA 
aware of any records relevant to the present claims that have 
not been associated with the claims folder.  Thus, as 
sufficient data exists to address the merits of the claims, 
the Board concludes that the VA has adequately fulfilled its 
statutory duty to assist the veteran in the development of 
his claim.  See Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  See also, Murphy v. 
Derwinski, 1 Vet. App. 78 (1990) and Littke v. Derwinski, 
1 Vet. App. 90 (1990).

In addition, the appellant has been notified of the 
information necessary to substantiate his claims.  He was 
advised in the December 1999 rating decision and in the March 
2000 statement of the case of the general requirements 
necessary to establish entitlement to the benefits sought.  
Under these circumstances, the Board finds that adjudication 
of the issues on appeal, without referral to the RO for 
initial consideration under the new law, poses no risk of 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384 (1993); VAOPGCPREC 16-92 (published at 57 Fed. 
Reg. 49,747 (1992)).

I.  Special Monthly Pension

Pension benefits are payable at a special, higher rate (with 
a higher minimum income limit) if a claimant is a patient in 
a nursing home, helpless or blind, or so nearly helpless or 
blind as to need or require the regular aid and attendance of 
another person, or otherwise establishes the factual need for 
the regular aid and attendance of another person.  
38 U.S.C.A. § 1502(b) (West 1991); 38 C.F.R. § 3.351 (2000).

Determinations as to need for aid and attendance must be 
based on actual requirements of personal assistance from 
others.  In making such determinations, consideration is 
given to such conditions as:  "inability of claimant to 
dress or undress himself (herself) or to keep himself 
(herself) ordinarily clean and presentable; frequent need of 
adjustment of any special prosthetic or orthopedic appliances 
which by reason of the particular disability cannot be done 
without aid (this will not include the adjustment of 
appliances that normal persons would be unable to adjust 
without aid, . . . ); inability of claimant to feed himself 
(herself) through loss of coordination of upper extremities 
or through extreme weakness; inability to attend to the wants 
of nature; or incapacity, physical or mental, which requires 
care or assistance on a regular basis to protect the claimant 
from the hazards or dangers incident to his or her daily 
environment.  'Bedridden' will be a proper basis for the 
determination. . . .  [B]edridden will be that condition 
which, through its essential character, actually requires 
that the claimant to remain in bed.  It is not required that 
all of the disabling conditions enumerated [above] be found 
to exist before a favorable rating may be made.  The 
particular personal functions that a claimant is unable to 
perform should be considered in connection with his condition 
as a whole.  It is only necessary that the evidence 
establishes that the claimant is so helpless as to need 
regular aid and attendance, not that there be a constant 
need."  38 C.F.R. § 3.352(a) (2000).

The United States Court of Appeals for Veterans Claims 
(Court) in discussing 38 C.F.R. § 3.352(a), noted (1) it is 
mandatory for the VA to consider the enumerated factors 
within the regulation; (2) eligibility requires that at least 
one of the enumerated factors be present; and (3) the 
"particular personal function" refers to the enumerated 
factors.  Turco v. Brown, 9 Vet. App. 222, 224-25 (1996).

In the case of a veteran entitled to a pension who does not 
qualify for increased pension based on the need of regular 
aid and attendance, the increase in the pension rate is 
authorized where the veteran has certain additional severe 
disabilities or is permanently housebound.  The requirements 
for this increase are met where, in addition to having a 
single permanent disability rated or ratable as 100 percent 
under the regular schedular evaluation, without resort to 
individual unemployability, the veteran:  (1) has additional 
disability or disabilities independently ratable at 60 
percent or more, separate and distinct from the permanent 
disability rated as 100 percent disabling and involving 
different anatomical segments or bodily systems, or (2) is 
"permanently housebound" by reason of disability or 
disabilities.  38 U.S.C.A. §§ 1502(c), 1521(e) (West 1991); 
38 C.F.R. § 3.351(d) (2000).

In this case, the veteran has the following nonservice-
connected disabilities:  bilateral excision of eye cataracts 
with intraocular lens implant, status post operative right 
eye retina detachment with loss of vision; rated 30 percent 
disabling; arterial hypertension, rated 30 percent disabling; 
degenerative joint disease of the spine, rated 10 percent 
disabling; cognitive disorder not otherwise specified and 
histrionic personality, rated 10 percent disabling; and left 
groin prostatic hypertrophy, rated 0 percent disabling.  His 
combined disability rating is 60 percent.

Recently dated VA outpatient treatment records do not 
indicate that the veteran is blind, bedridden, housebound, or 
otherwise unable to care for himself.  

During a VA general medical examination in July 1999, the 
examiner noted that the veteran had almost completely lost 
his vision in his right eye.  He was able to distinguish 
gross silhouettes but no fine details with his right eye.  He 
still had fairly good vision in his left eye, being able to 
distinguish larger newspaper print with that eye.  His other 
complaints included occasional loss of balance, causing him 
to fall, constipation, moderate deterioration of mental 
faculties, including memory loss, and a deterioration in 
personal hygiene.  Reportedly, he was able to attend the 
needs of nature without assistance.  The veteran arrived for 
the examination by private car, attended by his wife.  He was 
not currently hospitalized or bedridden.  His vision was not 
5/200 or worse.  By history, the veteran spent a typical day 
in a wheelchair.  He was assisted by his wife with dressing 
because of inability to stand due to loss of balance.  He 
reportedly bathed himself while seated.  The examiner 
described the veteran's general appearance as well groomed, 
with clean attire.  His build was well developed.  His 
posture was erect.  He was well nourished.  He was observed 
to walk well with adequate propulsion and balance, but 
reportedly had experienced buckling in his knees which caused 
him to lose his balance and occasionally fall.  His upper 
extremities showed no restrictions in his ability to dress, 
undress, bathe, or attend the needs of nature.  His spine, 
trunk and neck and no limitation of motion or deformities.  
According to the examiner, the veteran was able to walk only 
short distances within his home, using walls or furniture as 
support, because of the risk of falling.  The examiner 
reported that the veteran used a walker to assist with 
walking.  According to the report, the veteran left his home 
only for medical appointments, traveled by car, and used a 
wheelchair.

The evidence of record does not demonstrate, and the veteran 
has not contended, that he is a patient in a nursing home.  
He has not asserted, nor does it appear from the medical 
evidence, that he is totally blind or near totally blind.  
The record contains no indication that the veteran wears any 
prosthetic or orthopedic appliances.  The veteran is able to 
attend to the needs of nature and his personal hygiene 
without assistance.  It was noted during a VA 
neuropsychiatric examination in July 1999 that the veteran 
walked normally without assistance.  There were no 
psychiatric indications for close supervision.

The veteran had not contended, nor does the record indicate 
that he has a disability that renders him bedridden, 
housebound, blind or nearly blind, or otherwise has 
disability which would entitle him to special monthly 
pension.

Concerning the presence of physical or mental incapacity that 
requires care or assistance on a regular basis to protect the 
claimant from the hazards or dangers incident to his daily 
environment, the Board notes that the veteran has good sight 
in one eye and good hearing.  He is able to walk unassisted.  
He is physically able to avoid hazards or dangers incident to 
his daily environment.  Further, although he has some memory 
loss, such deficit does not appear to impede his ability to 
protect himself from such hazards or dangers.  During the 
July 1999 VA neuropsychiatric examination, which is discussed 
below in more detail, he was well-oriented, coherent and 
relevant.  His judgment was fair.

The Board has noted that the veteran has stated during 
examinations that he stays mainly in his house.  However, he 
does not have a physical or mental disorder which renders him 
unable to leave his house.  Further, it appears, that he is 
not, in fact, housebound.  The record indicates that he 
leaves his house for outpatient medical treatment.  
Therefore, the Board finds that the veteran is not 
housebound.  Concerning the assertion that the veteran is 
bedridden, no condition was identified which, through its 
essential character, actually requires that he remain in bed.  
As such a disability cannot be identified from the record 
before the Board, the Board concludes that the veteran is 
not, in fact, bedridden.  Rather, the record indicates that 
he is able to leave his home, although he does so 
infrequently.  Further, concerning whether the veteran is 
entitled to special monthly pension based on housebound 
status, the Board notes that the veteran does not have a 
single disability rated as 100 percent disabling.

The Board recognizes that the veteran's various ailments in 
combination are severely disabling.  He is extremely limited 
in his activities due to his various disabilities.  Although 
he may, in the future, require regular aid and attendance 
because of advancing age or deterioration in his mental or 
physical capabilities, the record as a whole does not show 
that he now meets the requirements for special monthly 
pension based on the need for aid and attendance or being 
housebound.

The Board notes that the veteran has separate disability from 
benign prostatic hypertrophy and left groin herniorrhaphy.  
The two disabilities have been rated zero percent for "left 
groin prostatic hypertrophy."  However, this does not change 
the outcome of this decision, as each disability if 
separately rated would not result in a rating which would 
qualify the veteran for special monthly pension.  The record 
contains no medical evidence that the veteran's benign 
prostatic hypertrophy results in voiding dysfunction which 
would warrant a compensable rating.  38 C.F.R. § 4.115b, 
Diagnostic Code 7527 (2000).  Also, the record contains no 
medical evidence that the veteran has compensable disability 
from left groin herniorrhaphy.  See 38 C.F.R. § 4.114, 
Diagnostic Code 7338 (2000).

II.  Competency to Manage Funds

In a statement received at the RO in September 1998, it was 
alleged that the veteran was no longer able to manage 
himself, as he sometimes became disoriented, lost, and 
confused.  Apparently, the RO interpreted the statement as a 
claim filed by the veteran that he was mentally incompetent, 
as defined in 38 C.F.R. § 3.353.

VA regulations state that a mentally incompetent person is 
one who because of injury or disease lacks the mental 
capacity to contract or to manage his or her own affairs, 
including disbursement of funds without limitation.  38 
C.F.R. § 3.353(a) (2000).  There is a presumption in favor of 
competency.  Where reasonable doubt arises regarding a 
beneficiary's mental capacity to contract or to manage his or 
her own affairs, including the disbursement of funds without 
limitation, such doubt will be resolved in favor of 
competency.  38 C.F.R. § 3.353(d) (2000).  Medical opinion is 
required for the rating agency to make a determination of 
incompetency.  Unless the medical evidence is clear, 
convincing, and leaves no doubt as to the person's 
incompetency, the rating agency will make no determination of 
incompetency without a definite expression regarding the 
question by the responsible medical authorities.  38 C.F.R. § 
3.353(c) (2000).  Determinations relative to incompetency 
should be based upon all evidence of record, and there should 
be a consistent relationship between the percentage of 
disability, facts relating to commitment or hospitalization 
and the holding of incompetency.  Id.

The veteran underwent a VA neuropsychiatric examination in 
July 1999.  It was noted that the veteran exhibited 
histrionic behavior, exaggerating the terms of his overall 
condition.  The examiner noted that outpatient treatment 
records described the veteran as well-oriented but during the 
examination he "tried to appear as if he were not and kept 
asking for his wife to be called in so that she could give 
the information instead of him."  His physical complaints 
included poor vision in his right eye, constipation, and 
voiding difficulty.  During the interview, the veteran was 
relevant and coherent.  He was not delusional or 
hallucinating, nor was he suicidal or homicidal.  He 
complained of restlessness and forgetfulness.  He referred to 
multiple medical problems.  He was oriented to time, place 
and person.  His memory had some lacunae for specific 
details.  His intellectual capacity was grossly maintained 
except for a mild inability to retain and recall information.  
His judgment was fair.  His insight was poor.  The examiner 
commented that the veteran had some limitation in terms of 
his memory, without severe limitation or compromise of his 
intellectual functioning to warrant a diagnosis of dementia.  
The pertinent diagnosis was cognitive disorder, not otherwise 
specified.  On a scale used to measure overall functioning 
(GAF), the examiner assigned a score indicative of mild 
symptoms, or difficulty in social or occupational 
functioning, but generally functioning pretty well, with some 
meaningful interpersonal relationships.  In the examiner's 
opinion, the veteran was "minimally competent" to handle VA 
funds.

The VA outpatient treatment records contained in the claims 
folder do not suggest that the veteran lacks the mental 
capacity to contract or manage his own affairs.  The Board 
has noted the conclusion reported by the physician who 
conducted the July 1999 general medical examination that the 
veteran was not able to manage his payment benefits.  
However, in this case, the Board finds there is reasonable 
doubt about the veteran's lack of competency to manage his 
own affairs, the psychiatrist who conducted the July 1999 
neuropsychiatric examination concluded that the veteran was  
minimally competent to handle VA funds.  Therefore, 
resolution of the issue must be made in favor of a finding of 
competency.


ORDER

Special monthly pension benefits based on the need for 
regular aid and attendance of another person or by reason of 
being housebound are denied.

The appellant is competent for VA purposes.



		
	M. C. GRAHAM
	Acting Member, Board of Veterans' Appeals



 

